Citation Nr: 1043967	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected asthma.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from September 1979 to October 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision, issued in 
November 2007, in which the RO, in pertinent part, assigned a 10 
percent rating for the Veteran's service-connected asthma.  The 
Veteran perfected a timely appeal of that rating decision.

During the pendency of the appeal, in a February 2010 rating 
decision, the RO assigned a 30 percent evaluation for the 
Veteran's service-connected asthma.  As this evaluation 
represents less than the maximum available under applicable 
diagnostic criteria, the Veteran's claim for an increased 
evaluation remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

This claim was previously before the Board in May 2010 and was 
remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that additional 
development of the claim is warranted.

In July 2010 the Board received recent private treatment records, 
without an accompanying waiver of RO consideration which pertain 
to the Veteran's pending asthma claim.  In addition, the AMC 
received private records from the Veteran which showed 
prescriptions issued to him for the treatment of his asthma in 
September 2010.  All of these records were received after the 
September 2010 Supplemental Statement of the Case (SSOC) and were 
not accompanied by a waiver of original jurisdiction.  Thus, the 
case must be remanded for the issuance of an SSOC.  See 38 C.F.R. 
§ 19.31 (2010).



Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim, with 
consideration of all additional evidence 
added to the record since the issuance of the 
September 2010 SSOC.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


